Citation Nr: 1616462	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1959 to July 1963.  Thereafter, he served in the Air Force National Guard and Air Force Reserves.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran initially requested a hearing before the Board (first at the RO, later by videoconference) in support of this claim.  After the RO acknowledged this request, however, in a statement dated January 2006, the Veteran indicated that he could no longer attend such a hearing.  The Board therefore deems the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2015). 

In a November 2013 statement of the case, the RO included in this appeal a claim of entitlement to service connection for tinnitus.  The Veteran never perfected that claim, however, by submitting any document that could be construed as a substantive appeal on that claim.  Rather, he specifically limited his appeal to the hearing loss claim in his VA Form 9.  The tinnitus claim is thus not now before the Board for appellate review.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Bilateral hearing loss is not related to the Veteran's active service, including his in-service noise exposure, and did not manifest to a compensable degree within a year of his discharge from such service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be obtained on his behalf, or that the VA examination he underwent in support of this claim was inadequate.  No further notification or assistance is thus necessary.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

The Veteran contends that he developed hearing loss secondary to his in-service exposure to noise while working as an aircraft mechanic during active duty.  According to a November 2011 written statement, his duties as an aircraft mechanic included working on the flight line, where he saw the aircraft off and parked them after missions.  According to a March 2012 written statement and a December 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), during training he was told that, if he did not use hearing protection, his eardrums would thicken and enlarge and, indeed, his hearing was compromised during and has worsened since that training.  According to a March 2016 Appellant's Brief, given the noise exposure and continuity of symptomatology since service, the evidence is at least in relative equipoise, demanding resolution of this claim in the Veteran's favor.

There is no disputing the Veteran has the claimed condition.  See 38 C.F.R. § 3.385 (2015) (defining what constitutes hearing loss by VA standards).  A report of VA examination conducted in January 2012 includes diagnoses of hearing loss in both ears by VA standards and characterizes that loss as sensorineural in nature.  

To be granted service connection for this condition, however, evidence must satisfy additional criteria.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014) (current disability must result from disease or injury incurred in or aggravated by active military, naval or air service); see also 38 C.F.R. § 3.303(a) (2015).  More specifically, to prevail on the issue of service connection, there must be competent and credible evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., nexus, between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Here, the evidence establishes the in-service incurrence element of a claim for service connection on a direct basis, but not the nexus element of such a claim.  Although service treatment records include no evidence of in-service hearing loss, by VA standards or otherwise, the Veteran's DD Form 214 indicates the Veteran served on active duty as an aircraft mechanic, the duties of which would have exposed him to noise, as alleged.  The question is therefore whether the current hearing loss is related to that noise exposure.   

Other documents in the record show the Veteran had recreational and occupational exposure to noise before and/or after active duty.  For instance, according to his reported exposure history recorded during his January 2012 VA examination, he hunts recreationally and without the benefit of hearing protection, and worked as a telephone installer after service, where he was exposed to the noise of industrial plant operations, but used hearing protection.  

Also, according to service personnel records, following active duty, the Veteran served in the Air Force National Guard and the Air Force Reserves, including as a flight engineer.  The duties of this position too would have exposed him to noise.  See 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (West 2014) (Active military, naval, or air service includes any period of active duty and active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.); see also 38 C.F.R. § 3.6(a), (c), (d) (2015).

ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

The Veteran in this case does not allege and there is no evidence showing that the Veteran first injured his hearing or became disabled secondary to hearing loss during a period of ACDUTRA or INACDUTRA.  Rather, as noted above, the Veteran alleges that he developed such hearing loss after his in-service exposure to noise while serving on active duty from July 1959 to July 1963.  One medical professional - a VA examiner - addressed this assertion.  

In January 2012, he ruled out such a relationship on the following bases: 
(1) Although the Veteran had a high probability of acoustic trauma during military duty, he wore hearing protection then and had subsequent exposure to noise, including in a post-service occupation, albeit where he used hearing protection, and as a recreational hunter; and (2) Testing revealed normal hearing on separation examination conducted in June 1963 and on examinations conducted in July 1965 and June 1974, when the Veteran was serving in the Air Force National Guard and Air Force Reserves.    

The Veteran's assertions linking his current hearing loss to his in-service noise exposure remain the only evidence of record providing the necessary nexus in this case and, unfortunately, this evidence may not be considered competent.  Although the Veteran is competent to report when he began experiencing hearing difficulty, as such difficulty is capable of lay observation and experience, he has no specialized training or expertise in medicine to address the etiology of such a condition.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009). 

The Board acknowledges the Veteran's assertions that, during in-service training, service personnel informed him of the negative consequences of noise exposure, but as the Veteran also pointed out, they indicated that the outcome would depend on the usage of hearing protection.  During his VA examination, the Veteran reported that he used such protection during his period of active duty, action that likely minimized the effects of his in-service noise exposure.  

In some cases, a grant of service connection is available on a presumptive basis.  Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which include sensorineural hearing loss, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Here, the Veteran reports hearing difficulties since service, but there is no evidence that the Veteran had hearing loss, by VA standards or otherwise, within a year of his discharge from service.  The Veteran was discharged in July 1963 and, according to a report of enlistment examination (Air Force National Guard) dated July 1965, he had normal hearing.  By June 1974, when the Veteran underwent another enlistment examination (Air Force Reserves, Flying Class III), an audiogram revealed slight improvement in some areas and slight worsening in others, but no hearing loss overall.   

Inasmuch as bilateral hearing loss is not related to the Veteran's active service, including his in-service noise exposure, and did not manifest to a compensable degree within a year of his discharge from such service, the Board concludes that the condition was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been.  Contrary to the representative's assertion, the evidence is not in relative equipoise.  Rather, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


